

Exhibit 10.4
TRUIST FINANCIAL CORPORATION 2012 INCENTIVE PLAN


Performance Unit Award Agreement
(Senior Executive)

Grant Date:February 24, 2020Performance Period:January 1, 2020 through December
31, 2022

THIS AGREEMENT (the “Agreement”), made effective as of February 24, 2020 (the
“Grant Date”), between TRUIST FINANCIAL CORPORATION, a North Carolina
corporation (“TFC”), for itself and its Affiliates, and the Employee (the
“Participant”) specified in the accompanying Notice of Grant and Agreement (the
“Notice of Grant”), is made pursuant to and subject to the provisions of the
Truist Financial Corporation 2012 Incentive Plan, as it may be amended and/or
restated (the “Plan”).


RECITALS:


TFC desires to carry out the purposes of the Plan by affording the Participant
an opportunity to acquire shares of TFC Common Stock, $5.00 par value per share
(the “Common Stock”), as hereinafter provided.


In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1.Incorporation of Notice of Grant and Plan. The Notice of Grant is part of this
Agreement and incorporated herein. The rights and duties of TFC and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan. Notwithstanding the foregoing, as a
result of changes to Section 162(m) of the Tax Cut and Jobs Act of 2017, the
performance-based compensation provisions of Section 162(m) are inapplicable to
this Agreement.


2.Grant of Performance Units. Subject to the terms of this Agreement and the
Plan, TFC hereby grants the Participant an Award of Performance Units (the
“Award”) for the number of whole shares of Common Stock at the Target Level of
Achievement (the “Shares”) specified in the Notice of Grant and in accordance
with the following provisions:


(a.)Performance Period. The performance period (“Performance Period”) for the
Award shall be January 1, 2020 through December 31, 2022.















--------------------------------------------------------------------------------



(b.)Partial Performance Period.


(i)(1) Death or Disability. If the Participant ceases to be a Participant in the
Plan during the Performance Period due to the Participant’s termination of
employment due to death or Disability, the Participant’s Award for the
Performance Period shall be payable in accordance with this Agreement, based
upon the attainment of the Absolute Performance Goal and at least one Threshold
Level of Achievement as provided in Section 2(c) and Exhibit A herein; provided
that, in the case of a Change of Control, the Performance Period shall end as of
the later of the date of the Change of Control or the termination of the
Participant’s employment due to death or Disability, and payment shall be made,
within two and one-half (2 ½) months following the later of a Change of Control
or the termination of the Participant’s employment due to death or Disability,
as provided in Section 5 herein, calculated as provided in Section 2(c)(v)
below. For the avoidance of doubt, the phrase “termination of employment” means
a Separation from Service.


(2) Involuntary Termination Without Cause, Good Reason, and Retirement. If the
Participant ceases to be a Participant in the Plan during the Performance Period
due to the Participant’s termination of employment (A) involuntarily by the
Company and/or its Affiliates without “Cause” (as defined below), including a
termination where severance benefits become payable under an employer-sponsored
plan applicable to the Participant or employment agreement, which includes a
termination for “good reason” as defined in such plan or employment agreement,
or (B) due to Retirement (as defined below), the Participant’s Award for the
Performance Period shall be payable in accordance with this Agreement, based
upon the attainment of the Absolute Performance Goal and at least one Threshold
Level of Achievement as provided in Section 2(c) and Exhibit A herein; provided
that, if the Participant’s termination of employment is involuntarily by the
Company and/or its Affiliates without Cause, payment of the Award is contingent
upon the Participant’s execution of covenants not to solicit employees or
clients of TFC or its Affiliates on terms generally applicable to
similarly-situated executives. In the case of a Change of Control, the
Performance Period shall end as of the later of the date of the Change of
Control or the termination of the Participant’s employment due to involuntary
termination with Cause or good reason, and payment shall be made, within two and
one-half (2 ½) months following the later of a Change of Control or the
termination of the Participant’s employment due to involuntary termination with
Cause or good reason, as provided in Section 5 herein, calculated as provided in


Section 2(c)(v) below. A termination shall be for “Cause” if the termination of
the Participant’s employment by the Company and/or its Affiliates is on account
of the Participant’s (x) dishonesty, theft or



--------------------------------------------------------------------------------



embezzlement; (y) refusal or failure to perform the Participant’s assigned
duties for TFC or an Affiliate in a satisfactory manner; or (z) engaging in any
conduct that could be materially damaging to TFC or its Affiliates without a
reasonable good faith belief that such conduct was in the best interest of TFC
or any of its Affiliates. The determination of whether termination is for Cause
shall be made by the Administrator (or its designee, to the extent permitted
under the Plan), and its determination shall be final and conclusive. The phrase
“termination of employment” means a Separation from Service. For purposes of
this Award, “Retirement” occurs only when a Participant incurs a Separation from
Service on or after the Participant’s attainment of at least age 60 with at
least 10 years of service with TFC and/or an Affiliate. If the Participant’s
termination of employment is involuntarily by the Company and/or its Affiliates
without Cause and the Participant declines to execute reasonable covenants not
to solicit employees or clients of TFC or its Affiliates, any unvested portion
of the Award will be forfeited.


(c.)Performance Measures for Award. The pre-established three- (3-) year
Performance Period’s Performance Measures (as defined in Section 2(c)(i) below)
applicable to the Award and Levels of Achievement are as follows:


(i)Performance Measures:


(aa) Absolute Performance Goal: The average return on average shareholders’
tangible common equity for TFC during the Performance Period, as adjusted by TFC
(“TFC ROATCE”), must be at least seven percent (7%), and if less than seven
percent (7%) there will not be an Award payout.


(bb) Relative Performance Goals: If the Absolute Performance Goal is achieved,
the next Performance Measures shall be two independent measures, equally
weighted, each a Relative Performance Goal: 1) TFC ROATCE relative to the
average, by company, return on average shareholders’ tangible common equity,
achieved by each company, as adjusted by TFC, of the Peer Group during the
Performance Period (“Peer Group ROATCE”), and 2) the average return on
shareholders’ average common equity for TFC during the Performance Period,
determined in accordance with United States generally accepted accounting
principles, as adjusted by TFC (“TFC ROACE”), relative to the average, by
company, return on average shareholders’ common equity, determined in accordance
with United States generally accepted accounting principles, achieved by each
company, as adjusted by TFC, of the Peer Group during the Performance Period
(“Peer Group ROACE”).


(ii)For purposes of each Relative Performance Goal of the Award, there shall be
levels of achievement (“Level of Achievement”), including threshold
(“Threshold”), target (“Target”), and maximum (“Maximum”). For TFC ROATCE, the
Threshold Level of Achievement shall be a TFC ROATCE of the twenty-fifth (25th)



--------------------------------------------------------------------------------



percentile of the Peer Group ROATCE; the Target Level of Achievement shall be a
TFC ROATCE of the fiftieth (50th) percentile of the Peer Group ROATCE; and the
Maximum Level of Achievement shall be a TFC ROATCE of the seventy-fifth (75th)
percentile of the Peer Group ROATCE. For TFC ROACE the Threshold Level of
Achievement shall be a TFC ROACE of the twenty-fifth (25th) percentile of the
Peer Group ROACE; the Target Level of Achievement shall be a TFC ROACE of the
fiftieth (50th) percentile of the Peer Group ROACE; and the Maximum Level of
Achievement shall be a TFC ROACE of the seventy-fifth (75th) percentile of the
Peer Group ROACE. The Levels of Achievement range from the Threshold Level of
Achievement to the Maximum Level of Achievement as illustrated in the Level of
Achievement Chart attached hereto as Exhibit A and made a part hereof.


(iii)For avoidance of doubt in the interpretation of the Exhibit A Level of
Achievement Chart, each Relative Performance Goal is independent of the other,
and an Award payout will be earned for each Relative Performance Goal if the
Threshold Level of Achievement is attained for the Relative Performance Goal. If
the Threshold Level of Achievement is not attained for the Performance Period,
there will not be an Award payout for the Relative Performance Goal. If the
Threshold Level of Achievement is attained for the Relative Performance Goal for
the Performance Period, the Award payout to the Participant will be twenty-five
percent (25%) of the Shares. If the Target Level of Achievement is attained for
the Relative Performance Goal for the Performance Period, the Award payout to
the Participant will be fifty percent (50%) of the Shares. If the Maximum Level
of Achievement is attained for the Relative Performance Goal for the Performance
Period, the Award payout to the Participant will be seventy five percent (75%)
of the Shares. The total Award payout to the Participant will be the sum of the
Level of Achievement for both Relative Performance Goals.


(iv)For purposes hereof, the term “Peer Group” means Bank of America
Corporation; Citizens Financial Group, Inc.; Fifth-Third Bancorp; JPMorgan Chase
and Company; KeyCorp; M&T Bank Corporation; PNC Financial Services Group, Inc.;
Regions Financial Corporation; U.S. Bancorp; Wells Fargo & Company.


(v)Change of Control. If there is a Change of Control during the Performance
Period, the Participant’s Award shall be calculated as follows: provided that
the Absolute Performance Goal of Section 2(c)(i)(aa) is met for the completed
calendar year(s) prior to the Change of Control (and if there are no completed
calendar years prior to the Change of Control, the Absolute Performance Goal of
Section 2(c)(i)(aa) shall be deemed to be met), Participant’s Award shall be the
sum of (1) and (2) as follows (and payable in accordance with Section 5 of this
Agreement): (1) for completed calendar year(s) prior to the



--------------------------------------------------------------------------------



Change of Control, an Award amount shall be calculated by multiplying the Shares
by a fraction, the numerator of which is the number of completed year(s) and the
denominator of which is 3, and then by determining the actual Level of
Achievement attained during such completed calendar year(s) as provided in
Section 2(c) and Exhibit A, applied thereto for the completed calendar year(s)
of the Performance Period; and
(2) for the remaining uncompleted calendar year(s) in the Performance Period, an
Award amount calculated by multiplying the Shares by a fraction, the numerator
of which is the number of uncompleted calendar year(s) and the denominator of
which is 3, and then multiplying the product thereof by the Target Level of
Achievement for the Relative Performance Goals in Exhibit A. For the avoidance
of doubt, a Change of Control will not, by itself, shorten the Performance
Period.


(vi)For purposes of Section 2(c)(v) above, a “Change of Control” will be deemed
to have occurred on the earliest of the following dates: (A) the date any person
or group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of TFC and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of TFC representing
thirty percent (30%) or more of the combined voting power of TFC’s then
outstanding securities; or (B) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of TFC (other than such an offer
by TFC for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Performance Period of the Award constituted TFC’s Board,
plus new directors whose election or nomination for election by TFC’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two- thirds of the members of
such board of directors; (C) the date that a transaction for the sale or
disposition by TFC of all or substantially all of TFC’s assets (within the
meaning of Section 409A) closes or is otherwise successfully consummated; or (D)
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of TFC that, together with stock held by such person
or group constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of TFC within the meaning of Section
409A.


3.Vesting of Award. Subject to the terms of the Plan and the Agreement
(including but not limited to the provisions of Sections 2, 4 and 5 herein), the
Award shall be 100% vested and, to



--------------------------------------------------------------------------------



the extent any Award payout is determined by the Administrator, earned on March
15, 2023, following the December 31, 2022 expiration of the Performance Period,
provided that the Administrator has not determined that all or any part of the
Award shall be cancelled or forfeited as a result of either (i) a significant,
negative risk outcome as a result of a corporate or individual action, or (ii)
TFC incurring an aggregate operating loss for the Performance Period. The
Administrator has sole authority to determine whether and to what degree the
Award has vested and is payable and to interpret the terms and conditions of
this Agreement and the Plan.


4.Forfeiture of Award. Except as may be otherwise provided in the Plan or in
this Agreement (including, without limitation, the provisions of Section 2(b)
herein), in the event that the employment of the Participant with TFC or an
Affiliate terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
termination of employment date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award. The Administrator (or its designee, to the extent permitted under the
Plan) shall have sole discretion to determine if a Participant’s rights have
terminated pursuant to the Plan and this Agreement, including but not limited to
the authority to determine the basis for the Participant’s termination of
employment. The Participant expressly acknowledges and agrees that, except as
otherwise provided in this Agreement, the termination of the Participant’s
employment shall result in forfeiture of the Award and any underlying payout to
the extent the Award has not vested as of the Participant’s termination of
employment date.


5.Award Payout.


(a) The amount of the Award payout, if any, shall be determined by the
Administrator following the end of the Performance Period in accordance with the
terms of this Agreement and the Plan including, without limitation, all
applicable adjustments to the calculation of the Performance Measures.


(b) The Award payout determined pursuant to Section 5(a) shall be payable, and
paid, in shares of Common Stock.


(c) Award payout shall, upon vesting of the Award, be made to the Participant
(or in the event of the Participant’s death, to the Participant’s beneficiary or
beneficiaries) in a lump sum within two and one-half (2 ½) months following the
end of the Performance Period, or the end of the Partial Performance Period as
defined in Section (2)(b) (provided that if such two and one-half (2 ½) month
period begins in one calendar year and ends in another, the Participant (or the
Participant’s beneficiary or beneficiaries) shall not have the right to
designate the calendar year of payment).


6.No Right to Continued Employment or Service. Neither the Plan, the grant of
the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of TFC or an
Affiliate or affect in any way with the right of TFC or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment or service of the Participant with
TFC or an Affiliate. The grant of the Award does not create any obligation on
the part of TFC or an Affiliate to grant any further awards. So long as the



--------------------------------------------------------------------------------



Participant shall continue to be an Employee of TFC or an Affiliate, the Award
shall not be affected by any change in the duties or position of the
Participant.


7.Nontransferability of Award and Shares. The Award, and any Award payout, shall
not be transferable (including by sale, assignment, pledge or hypothecation)
other than by will or the laws of intestate succession. The designation of a
beneficiary in accordance with Plan procedures does not constitute a transfer;
provided, however, that unless disclaimer provisions are specifically included
in a beneficiary designation form accepted by the Administrator, no beneficiary
of the Participant may disclaim the Award.


8.Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of TFC with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and TFC or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.


9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina, without regard to the principles
of conflicts of law, and in accordance with applicable United States federal
laws.


10. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by TFC of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.


11. Issuance of Shares; Rights as Shareholder. The Participant and the
Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or, if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.


12. Withholding; Tax Matters.


(a)TFC or an Affiliate shall report all income and withhold all required local,
state, federal, foreign income and other taxes and any other amounts required to
be withheld by any



--------------------------------------------------------------------------------



governmental authority or law from any amount payable in cash with respect to
the Award. Prior to the delivery or transfer of any shares of Common Stock or
any other benefit conferred under the Plan, TFC shall require the Participant to
pay to TFC in cash the amount of any tax or other amount required by any
governmental authority to be withheld and paid over by TFC or an Affiliate to
such authority for the account of such recipient. Notwithstanding the foregoing,
the Administrator may establish procedures to permit a recipient to satisfy such
obligation in whole or in part, and any local, state, federal, foreign or other
income, employment and other tax obligations relating to the Award, by electing
(the “election”) to have TFC withhold shares of Common Stock from any shares of
Common Stock to which the recipient is entitled. The number of shares of Common
Stock to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to the
amount of such obligations being satisfied. Each election must be made in
writing to the Administrator in accordance with election procedures established
by the Administrator, including, without limitation, procedures established by
the Administrator after TFC’s adoption of ASU 2016-09, Compensation – Stock
Compensation (Topic 718) dated March, 2016.


(b)TFC has made no warranties or representations to the Participant with respect
to the tax consequences (including but not limited to income tax consequences)
related to the Award or the payout, if any, pursuant to the Award, and the
Participant is in no manner relying on TFC or its representatives for an
assessment of such tax consequences. The Participant acknowledges that there may
be adverse tax consequences with respect to the Award and that the Participant
should consult a tax advisor. The Participant acknowledges that the Participant
has been advised that the Participant should consult with the Participant’s own
attorney, accountant, and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Participant also acknowledges
that TFC has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.


13. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement are
final and binding on the parties hereto.


14. Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of TFC, to its Human
Resources Division, 214 N Tryon Street, Charlotte, NC 28202, attention: Chief
Human Resources Officer, and in the case of the Participant, to the last known
address of the Participant as reflected in TFC’s records.


15. Severability. The provisions of this Agreement are severable; and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16. Compliance with Laws; Restrictions on Award and Shares of Common Stock. TFC
may impose such restrictions on the Award and any shares of Common Stock
relating to the payout of the Award as it may deem advisable, including without
limitation restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such Award or shares of Common
Stock. Notwithstanding any other provision in the Plan or this Agreement to the



--------------------------------------------------------------------------------



contrary, TFC shall not be obligated to issue, deliver or transfer any shares of
Common Stock, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). TFC may cause a restrictive legend or
legends to be placed on any certificate for shares of Common Stock issued
pursuant to the Award in such form as may be prescribed from time to time by
applicable laws and regulations or as may be advised by legal counsel.


17. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and TFC and its successors and assigns.


18. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.


19. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, subject to any applicable laws to the contrary, TFC may reduce the
amount of any benefit or payment otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to TFC or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction; provided, however, that to the
extent Section 409A is applicable, such offset shall not exceed the greater of
Five Thousand Dollars ($5,000) or the maximum offset amount then permitted under
Section 409A.


20. Adjustment of Award.


(a) The Administrator shall have authority to make adjustments to the terms and
conditions of the Award in recognition of unusual or nonrecurring events
affecting TFC or any Affiliate, or the financial statements of TFC or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.


(b) Notwithstanding anything contained in the Plan or elsewhere in this
Agreement to the contrary, (i) the Administrator, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and any risk management requirements and/or
policies adopted by TFC, retains the right at all times to decrease or terminate
the Award and payments under the Plan, and any and all amounts payable under the
Plan or paid under the Plan shall be subject to clawback, forfeiture, and
reduction to the extent determined by the Administrator as necessary to comply
with applicable law and/or policies adopted by TFC; and (ii) in the event any
legislation, regulation(s), or formal or informal guidance require(s) any
compensation payable under the Plan (including, without limitation, the Award)
to be deferred, reduced, eliminated, or subjected to vesting, the Award shall be
deferred, reduced, eliminated, paid in a different form or subjected to vesting
or other restrictions as, and solely to the extent, required by such
legislation, regulation(s), or formal or informal guidance.



--------------------------------------------------------------------------------





21.Award Conditions.


(a) Notwithstanding anything in the Plan or this Agreement to the contrary, to
the extent that either (i) the Administrator or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Award, whether by (a) adjusting the Award
quantitatively or judgmentally based on the risk the Participant’s activities
pose to TFC or an Affiliate; (b) extending the Performance Period for
determining the Award; (c) extending the Performance Period and adjusting for
actual losses or other performance issues; or (d) otherwise as required by the
Administrator or the Federal Reserve System; or (ii) the Administrator or the
United States government (including, without limiting any agency thereof)
determines that any change to the Plan and/or this Agreement is required,
necessary, advisable, or deemed appropriate to comply with any applicable law,
regulation, or requirement; then this Agreement and/or the Award shall be
automatically amended to incorporate such change, without further action of the
Participant, and the Administrator shall provide the Participant notice thereof.


(b) Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Administrator or the United States
government (including, without limitation, any agency thereof) determines that
the Award granted to the Participant pursuant to this Agreement is prohibited or
substantially restricted by, or subjects TFC or an Affiliate to any adverse tax
consequences that TFC or an Affiliate is not otherwise subject to on the Grant
Date because of, any current or future United States law, any rule, regulation,
or other authority, then this Agreement shall automatically terminate effective
as of the Grant Date and the Award shall automatically be cancelled as of the
Grant Date without further action on the part of the Administrator or the
Participant and without any compensation to the Participant for such termination
and cancellation. The Administrator agrees to provide notice to the Participant
of any such termination and cancellation.


IN WITNESS WHEREOF, TFC and the Participant have entered into this Agreement
effective as of the Grant Date. Should the Participant fail to acknowledge his
or her electronic acceptance of this Agreement, this Agreement may become null
and void as of the Grant Date, and the Participant may forfeit any and all
rights hereunder at the discretion of the Administrator.


* * *



































--------------------------------------------------------------------------------





EXHIBIT A TO
TRUIST FINANCIAL CORPORATION
2012 INCENTIVE PLAN
Performance Unit Award Agreement
(Senior Executive)


(January 1, 2020 through December 31, 2022 Performance Period - 2023 Payout)


a.Absolute Performance Goal: The Absolute Performance Goal is TFC ROATCE of
seven percent (7%) for the Performance Period.


b.Relative Performance Goals: If the Absolute Performance Goal is achieved, the
Award payout for the Performance Period will then be evaluated by the
Administrator against the Peer Group based upon (1) TFC ROATCE relative to Peer
Group ROATCE and (2) TFC ROACE relative to Peer Group ROACE, each scored
independently, then weighted and added together, pursuant to the following:

ROATCE


Level of Achievement
Percentile Performance
(TFC ROATCE Relative to Peer Group ROATCE)




Weight
Payout Percent of Participant’s
Shares
Threshold
25th
50%25%Target
50th
50%50%Maximum
75th or greater
50%75%ROACE


Level of Achievement
Percentile Performance
(TFC ROACE Relative to Peer Group ROACE)




Weight
Payout Percent of
Participant’s Shares
Threshold25th50%25%Target50th50%50%Maximum
75th or greater
50%75%

Straight line interpolation will be used to calculate payout percentages not
specifically listed in the “Payout Percent of Participant’s Shares” column
above. For performance that is less than the 25th percentile, the payout
percentage is 0%.


a.Discretionary Decreases: The Administrator has the discretion to decrease
Award payouts based on business factors, including but not limited to, industry
conditions, performance relative to peers, regulatory developments, and changes
in capital requirements.

